Citation Nr: 0533348	
Decision Date: 12/08/05    Archive Date: 12/30/05

DOCKET NO.  96-04 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for 
service-connected dysthymic disorder prior to May 24, 2004.

2.  Entitlement to an evaluation in excess of 70 percent for 
service-connected dysthymic disorder with 
obsessive/compulsive disorder from May 24, 2004.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran had active service from October 1966 to October 
1970.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a May 1995 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York, which denied the veteran's claim of entitlement to an 
evaluation in excess of 10 percent for his service-connected 
nervous condition.  In a subsequent rating decision dated in 
May 1996, the RO increased the evaluation of the veteran's 
service-connected nervous disorder from 10 to 30 percent.  

On June 16, 2003, the Board issued a decision which 
determined that an increased rating, to 50 percent, was 
warranted for the service-connected nervous condition, 
currently diagnosed as dysthymic disorder.  The veteran 
thereafter appealed the June 2003 Board decision to the 
United States Court of Appeals for Veterans Claims for a 
rating in excess of the 50 percent granted by the Board.  In 
February 2004, the Secretary of Veterans Affairs, by and 
through the Office of the General Counsel, and the appellant 
filed a Joint Motion for Partial Remand.  The motion 
requested that the Court vacate the Board's June 2003 
decision to the extent that it had denied a rating in excess 
of 50 percent for the service-connected dysthymic disorder, 
and that the matter be remanded to the Board to provide 
adequate reasons and bases as to why a rating in excess of 50 
percent was not warranted for the service-connected dysthymic 
disorder.  By an Order dated in February 2004, the Court 
granted the Joint Motion, and the case was thereafter 
returned to the Board.

The Board remanded the claim in May 2004 for further 
development.  In an August 2004 rating decision, the RO 
granted a 70 percent disability evaluation for dysthymic 
disorder and obsessive compulsive disorder, effective from 
May 24, 2004.  Based upon assertions in a subsequent brief 
filed by the representative, an additional Remand was issued 
in February 2005. 

Although an increased evaluation was granted during the 
pending appeal, the case is considered still on appeal for a 
higher evaluation.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993), holding that an appeal continues until the veteran 
withdraws it, unless the maximum benefit allowable by law is 
granted.


FINDINGS OF FACT

1.  Prior to May 24, 2004, the veteran's dysthymic disorder 
was manifested primarily by depression and anxiety, and was 
productive of considerable social and industrial impairment; 
however, neither severe social and industrial impairment nor 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking or mood was demonstrated.

2.  As of May 24, 2004, the veteran's dysthymic disorder with 
obsessive/ compulsive disorder is productive of no more than 
severe social and industrial impairment or occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relationships, judgment, thinking or 
mood and inability to establish and maintain effective 
relationships.


CONCLUSIONS OF LAW

1.  Prior to May 24, 2004, the criteria for an evaluation in 
excess of 50 percent for dysthymic disorder were not met.  38 
U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.130, 4.132, Diagnostic Codes 9404, 9433 (1996 & 2005).

2.  On and after May 24, 2004, the criteria for an evaluation 
in excess of 70 percent for dysthymic disorder with 
obsessive/compulsive disorder have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.130, 4.132, Diagnostic Codes 9404, 9433(1996 & 2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the U.S. Court of Appeals for Veterans 
Claims addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  Considering the decisions of the Court in 
Pelegrini and Mayfield, the Board finds that the requirements 
of the VCAA have been satisfied in this matter, as discussed 
below.

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, this was not done.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the veteran after the 
initial adjudication, the veteran has not been prejudiced 
thereby.  The content of the notice provided to the veteran 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the veteran been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the veteran for the Board to proceed to 
finally decide this appeal.

In the case at hand, the initial adjudication took place in 
1995, five years before enactment of the VCAA.  The veteran 
was advised of the applicable law and regulations in the May 
2004 and February 2005 Board Remands and the supplemental 
statements of the case issued in May 2002, August 2004, and 
September 2005.  By way of these documents, the veteran was 
informed of the evidence needed to support his claim for 
increased evaluation.  Thus, these documents provided notice 
of the laws and regulations, the cumulative evidence already 
of record, and the reasons and bases for the determination 
made regarding the claim, which the Board construes as 
reasonably informing him of the information and evidence not 
of record that is necessary to substantiate his claim.

By letters dated in May 2004 and March 2005, the RO advised 
the veteran of the criteria for establishing his claim, the 
types of evidence necessary to prove his claim, the 
information necessary for VA to assist his in developing his 
claim, and the evidence that the RO had received.  The 
veteran was notified of which portion of that evidence he was 
responsible for sending to VA and which portion of that 
evidence VA would attempt to obtain on his behalf.  The 
letters suggested that he submit any evidence in his 
possession.  The letters also informed the veteran that at 
his option, the RO would obtain any non-Federal private 
treatment records he identified as related to his claim.  
Clearly, from submissions by and on behalf of the veteran, he 
is fully conversant with the legal requirements in this case.  
All the above notice documents must be read in the context of 
prior, relatively contemporaneous communications from the RO.  
See Mayfield, at 125.  Thus, the contents of these letters 
complied with the requirements of 38 U.S.C.A. § 5103(a) (West 
2002) and 38 C.F.R. § 3.159(b) (2005).

As concerns the duty to assist, the RO obtained the treatment 
records identified by the veteran as relevant to his claim 
and arranged for appropriate examination, most recently in 
May 2004.  The Board finds that all necessary development has 
been accomplished.  In this context, his service medical 
records, VA outpatient treatment records, private treatment 
records identified by the veteran as relevant to his claim, 
and VA examination reports, have been obtained and associated 
with the claims file.  The veteran does not assert that there 
is additional evidence to be obtained or that there is a 
request for assistance that has not been acted on.  All 
records obtained or generated have been associated with the 
claim file.  The Board finds that the RO has complied with 
the duty to assist the veteran with the development of his 
claim.  38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. 
§ 3.159(c) (2005).

Accordingly, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) 
(en banc), vacated on other grounds sub nom. Winters v. 
Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  In fact, the Court has stated, "The VCAA 
is a reason to remand many, many claims, but it is not an 
excuse to remand all claims."  Livesay v. Principi, 15 Vet. 
App. 165, 178 (2001) (en banc).

II.  Law and Regulations

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2005).  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is considered when making 
disability evaluations.  38 C.F.R. § 4.1 (2005); Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Where entitlement to 
compensation already has been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App.  55, 58 (1994).  

The veteran's service-connected dysthymic disorder is 
currently rated under Diagnostic Codes 9404 and 9433, for 
anxiety and mood disorders.  However, the Board notes that 
the general rating criteria for evaluating psychiatric 
disorders changed effective November 7, 1996, during the 
pendency of the veteran's claim for an increased rating. 

Where the rating criteria are amended during the course of 
the appeal, the Board considers both the former and the 
current schedular criteria because, should an increased 
rating be warranted under the revised criteria, that award 
may not be made effective before the effective date of the 
change.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003) (overruling Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991), to the extent it held that, where a law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version more favorable to appellant 
should apply).  See also VAOPGCPREC 7-2003 (Nov. 19, 2003); 
VAOPGCPREC 3-2000 (April 10, 2000); 38 U.S.C.A. § 5110(g) 
(West 2002); 38 C.F.R. § 3.114 (2005).

Under the general rating formula in effect prior to November 
7, 1996, a 50 percent evaluation is assigned where the 
ability to establish or maintain effective or favorable 
relationships is considerably impaired, and because of the 
psychoneurotic symptoms, the reliability, flexibility, and 
efficiency levels are so reduced as to result in considerable 
industrial impairment.  A 70 percent disability rating is 
warranted for severe impairment in the ability to establish 
and maintain effective or favorable relationships with people 
and psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment in the ability to 
obtain or retain employment.  A 100 percent evaluation is 
warranted where the attitudes of all contacts except the most 
intimate are so adversely affected as to result in virtual 
isolation in the community; the veteran has totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or the 
veteran is demonstrably unable to obtain or retain 
employment.  38 C.F.R. § 4.132 (1996).  

Under the revised rating formula, a 50 percent evaluation is 
warranted when the veteran exhibits occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent evaluation is warranted where 
the veteran exhibits occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical; 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  A 100 percent rating is 
warranted where the veteran exhibits total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130 (2005).

III.  Factual Background

In a November 1984 rating decision, the veteran was granted 
service connection for a nervous condition, diagnosed as 
adjustment disorder with depressed mood.  A noncompensable 
evaluation was assigned.  In June 1985, the evaluation was 
increased from 0 to 10 percent.  On appeal to the Board in 
June 1987, the 10 percent rating was upheld.

In December 1994, the veteran filed a claim seeking an 
evaluation in excess of 10 percent.  In support of his claim 
are VA outpatient treatment records for treatment received 
from January 1985 to January 1995, which indicate continuing 
treatment for complaints of anxiety and depression.  The 
veteran reported recurrent panic and anxiety attacks related 
to his job, particularly on Sunday nights prior to returning 
to work on Monday morning.  According to the veteran, he was 
self-conscious because of his service-connected hearing 
disability, and believed that people around him were talking 
about him.  He also reported becoming anxious when he could 
not understand or hear his clients.  Furthermore, according 
to the veteran he had a wife and two children but no friends.  
Objective observation of the veteran revealed him to be well-
groomed and oriented in three spheres.  The examiner noted 
that the veteran was anxious, and prescribed medication and 
instructed him in relaxation exercises.

In October 1994, the veteran underwent a biopsychosocial 
assessment, which noted symptoms of anxiety, depression, and 
isolation.  The examiner noted that the veteran was self-
conscious and socially isolated.  It was specifically noted 
that the veteran's service-connected hearing disability 
exacerbated his "social disease."  The veteran was 
diagnosed with dysthymic disorder and assigned a Global 
Assessment of Functioning (GAF) score of 60.  

The veteran presented for a local hearing before a Hearing 
Officer at the RO in February 1996.  He testified that he has 
difficulty understanding and/or hearing his clients along his 
distribution route and that accordingly he becomes anxious, 
nervous, and frustrated.  He described himself as 
"jitter[y]" and reported that he physically shakes during 
his anxiety attacks.  According to the veteran, he continued 
to take his anxiety medication on an as-needed basis.  He 
testified that he isolated himself somewhat from his family, 
and he denied having any friends.

In March 1996, the veteran presented for a VA examination, at 
which time he complained of feeling anxious, angry, and 
depressed.  On examination he was oriented in three spheres, 
with relevant and coherent speech.  His mood was noted as 
anxious and depressed.  His affect was appropriate.  He 
reported erratic sleep patterns and denied any history of 
alcohol or drug abuse.  The examiner noted that the veteran's 
memory was fair.  The veteran expressed feelings of 
helplessness and hopelessness.  He denied any hallucinations, 
delusions, or panic attacks.  The veteran reported 
"occasional death wishes and fleeting suicidal ideation."  
However, he had no history of suicide attempts.  The veteran 
was diagnosed with dysthymic disorder, and assigned a GAF 
score of 51.

VA outpatient treatment records dated from 1995 to 1998 show 
continued complaints of anxiety particularly in the veteran's 
work life.  He began biofeedback therapy, to which examiners 
noted he responded well.  Examiners noted no suicidal or 
homicidal ideation and no psychosis.  An outpatient treatment 
report dated in March 1998 indicated continued treatment for 
chronic anxiety and depression.  The examiner noted that the 
veteran reported suicidal ideation but did not have any 
specific plan or intent.  However, the examiner also 
indicated that the veteran's prognosis was "guarded" and 
required "close monitoring and regular treatment."

The veteran was afforded another VA examination in April 
1998, at which time he continued to report anxiety related to 
his clients.  Objective observation revealed no impairment of 
thought process or communication.  There was no evidence of 
delusions or hallucinations.  The veteran admitted having 
suicidal ideation but denied any specific plans.  He was 
oriented in three spheres.  The examiner noted that the 
veteran reported increasing difficulty with his memory.  The 
examiner also noted that the veteran demonstrated obsessive 
behavior, by picking scabs on his scalp.  The veteran's mood 
was noted as depressed and anxious.  The examiner indicated 
that the veteran experienced panic attacks in dealing with 
some of his clients.  The veteran's affect was appropriate, 
and although he reported feeling "on the edge of losing 
control" he indicated that he was able to restrain himself.  
The veteran also complained of sleeplessness.   His diagnosis 
was changed to generalized anxiety disorder, and a GAF score 
of 60 was assigned.

The veteran presented for another VA examination in August 
2002.  The examiner noted that the veteran was well 
nourished, well looking, and appropriately dressed.  His 
speech was clear and goal directed.  The examiner noted no 
psychotic symptoms and no impairment of thought process.  
There was no evidence of delusions or hallucinations.  
Although the veteran's affect was appropriate, the examiner 
noted that he broke down and cried three times during 
examination.  The veteran reported difficulties with his wife 
and children, primarily because of his impatience.  The 
examiner noted that the veteran did not report any "strong 
suicidal or homicidal thoughts, although he has thought about 
death.  He [said] that he has often thought of his own death 
and his own wake."

The examiner noted that the veteran was neat, clean, and 
oriented in three spheres.  He did not report any significant 
memory loss, and was not tested for such.  According to the 
examiner, the veteran suffers from symptoms of obsessive- 
compulsive disorder, picking scabs and pimples, scratching 
his scalp, and pulling out his nails, which would sometimes 
lead to infection.  The veteran no longer reported specific 
panic attacks but did indicate that he still has to sit 
quietly and do his breathing exercises.  The examiner 
specifically noted that at the time of examination the 
veteran was taking a medication that controls or eliminates 
panic attacks.  Clinical evaluation revealed frequent 
depressed mood and anxiety despite the absence of panic 
attacks.  The examiner also noted frequent irritability, 
feeling overwhelmed, and sleeplessness.

The veteran was diagnosed with dysthymic disorder with 
depressed mood, insomnia, difficulty making decisions, and 
obsessive-compulsive disorder.  He was assigned a GAF score 
of 50.  The examiner's assessment of the veteran's condition 
indicated "serious symptoms of depression, insomnia, [and] 
irritability, which impair his occupational [performance] and 
his ability to make a good living at his occupation.  He also 
has impaired relationships with his children and with 
relatives."

A VA progress note dated in October and December 2002 
indicated that the veteran was oriented in three spheres and 
coherent.  He continued to complain of impatience and 
irritability.  The examiner also noted that the veteran 
continued to scratch and pick his scalp.

In an undated letter a staff psychiatrist at a VA medical 
center, reported treating the veteran for five years for a 
"psychiatric disorder diagnosed as dysthymia and obsessive 
compulsive disorder."  According to the psychiatrist, 
despite regular therapy and psychotropic medication the 
veteran's condition was not showing any significant 
improvement.  A treatment report dated in February 2003 
indicated that the veteran was oriented in three spheres, 
with relevant and coherent speech.  However, his mood was 
depressed and anxious.  The psychiatrist continued to note 
the veteran's compulsive behavior and sleeplessness.

The RO received statements from the veteran's wife dated in 
January and February 2003, which indicated that the veteran 
suffered from depression, emotional instability and low self-
esteem.  According to the veteran's wife, he is sometimes 
unable to maintain control and becomes "nasty and 
withdrawn."  She reported that the veteran was forced to 
hire a helper for his distribution route to alleviate some of 
the anxiety he suffered in communicating with his clients.  
She also indicated that the veteran had become increasingly 
unable to make decisions for himself, and relied heavily upon 
her.  The veteran's wife also reported that the veteran told 
her "that [she and their children] would be better off if he 
was not around to make [them] so unhappy.  That maybe it 
would be better if he would go away or was never born or even 
do something to maybe hurt himself."

The veteran presented for a Travel Board hearing in February 
2003.  He continued to report taking medication for anxiety 
and depression.  He indicated that he had been forced to hire 
a helper to deal with his clients, to reduce his anxiety 
associated with communicating with people.  He also reported 
that he continued to scratch his scalp, pick scabs, and tear 
off his toenails.  According to the veteran, he has sometimes 
become so irritated and anxious with some of his clients that 
his helper has had to physically restrain him.  The veteran 
reported suicidal ideation, but denied any history of suicide 
attempts.  Although he reported having a good relationship 
with his wife, the veteran indicated an inability to 
establish and maintain other relationships including with his 
two children.  The veteran specifically testified that his 
symptoms had become worse since the terrorist attacks in New 
York and elsewhere on September 11, 2001.  Since that time, 
he reported increased anxiety and irritation in dealing with 
his clients of Middle Eastern descent.

The Board notes that the veteran presented additional 
evidence, including the statements of his wife and VA 
psychiatrist during the Travel Board hearing.  However, the 
veteran waived, orally and in a written statement, his right 
to have the evidence initially considered by the RO.  The 
veteran was asked if there was any additional evidence that 
needed to be obtained prior to adjudication of his claim; he 
indicated that there was no additional evidence.

On VA examination in May 2004, the veteran denied any 
previous psychiatric hospitalizations, but indicated that he 
had been followed by a psychiatrist for the past several 
years.  In terms of occupational history approximately 18 
years ago bought his own Wise potato chip truck route and is 
currently the owner of this franchise.  He works a full 8 
hour day Monday through Friday.  He reported that due to the 
severity of his anxiety and depression he had to hire a 
helper to help carry on the responsibilities of the business, 
especially negotiating and collecting payments from store 
owners.  He reported that his work is very stressful and 
feels the store owners do not like him and he has trouble 
getting along with them.  He also reported that his business 
was not as successful as it should be, because of the 
severity of his anxiety and depression.  

In terms of social history the veteran was previously 
divorced but currently has been married for 28 years and has 
two adult children.  He reported that he has a strange 
relationship with his family because of the severe of his 
anxiety and depression and tends to isolate himself from 
others.  He denied having any close friends.  It appeared as 
though his dysthymic disorder impairs his capacity to get 
close to people and severely diminishes the quality of these 
relations.  

His psychiatric symptoms are experienced daily and are severe 
and chronic.  However he is able to work despite having 
severe anxiety and depression.  He indicated that having to 
hire an assistant has hurt him financially because in the 
past he was able to do this work himself and did not pay out 
an additional salary to an employee.  However he is no longer 
to work on his own.  The veteran described himself as being 
irritable and losing his temper easily.  He was tearful 
during the course of the interview and appeared depressed and 
anxious and stressed.  He has trouble sleeping at night and 
experiences fatigue during the day.  He is depressed all the 
time and denied having any close relationships except his 
wife.  He is otherwise isolated from other people.  The 
veteran has suspicious thoughts and was worried a camera was 
videotaping him in the examination room.  The veteran also 
described having a number of obsessive compulsive symptoms 
that interfere with his daily functioning.  

On examination there was some impairment of thought process 
and communication.  He denied having delusions or 
hallucinations.  He did admit having suicidal ideation, but 
denied any history of suicide attempts.  He also admitted to 
homicidal thoughts, but denied any plan or intent to harm 
himself or others.  He was able to maintain minimal personal 
hygiene and is able to participate in some housework.  The 
veteran is able to carry on with basic activities of daily 
living despite being severely depressed and anxious.  He was 
oriented times three.  He had some trouble concentrating, but 
no significant memory loss.  He has obsessive thoughts and 
engages in ritualistic behaviors which severely interfere 
with his routine activities.  It takes him a great deal of 
time to get ready for work as a result.  His speech is 
relevant, logical and coherent.  He reported daily panic 
attacks which last about 10-15 minutes.  His mood was 
depressed and anxious.  He has a history of impaired impulse 
control.  The GAF score of 50 was applied to both the 
dysthymic disorder and obsessive compulsive disorder.  The 
veteran's GAF score represented serious symptoms including 
suicidal ideation and severe obsessional rituals.  In 
addition to serious impairment in social functioning and 
moderate impairment in occupational functioning.  

The remaining records, dated from 2001 to 2005, generally 
show the veteran was oriented and coherent with no 
significant change in his condition.  There was no evidence 
of psychotic symptoms, and he was reported to be taking 
medication regularly with no side effects.  

IV.  Analysis

A.  Evaluation in excess of 50 percent prior to May 24, 2004

For the period prior to May 24, 2004, it is clear to the 
Board that the veteran's ability to establish or maintain 
effective or favorable relationships with people was 
substantially impaired, caused by chronic anxiety.  However, 
in assessing all of the evidence of record, it cannot be 
established that the veteran's dysthymic disorder was of such 
severity and persistence that there was severe impairment in 
the ability to obtain or retain employment, as contemplated 
by a 70 percent disability rating.  Noted symptomatology from 
1994 to 1996 include anxiety, depression, social isolation 
and employment and personal difficulties.  By 1998, the 
veteran had basically the same symptomatology but in addition 
seemed to have become more anxious and began demonstrating 
obsessive behavior, by picking scabs on his scalp.  In August 
2002, the VA examiner diagnosed the veteran with dysthymic 
disorder with depressed mood, insomnia, difficulty making 
decisions, and obsessive compulsive disorder.  

The veteran's difficulty in maintaining acceptable 
relationships with others and his appreciable social problems 
are adequately documented.  He has been divorced once, has 
strained relationships with his two adult children and 
consistently reported having no friends.  However he has 
denied, or was not shown to experience, paranoid delusions, 
ideas of reference, or other psychotic symptoms.  There was 
no indication of thought disorder inappropriate behavior or 
impaired thought processes.  Rather, the evidence of record 
shows that the veteran's inability to hear and communicate 
with others, due to service-connected hearing impairment, 
caused him to become anxious and irritated.  As a result, the 
veteran hired an assistant to help communicate with his 
clients.  

Despite the veteran's considerable impairment in establishing 
and maintaining favorable relationships, the Board does not 
find that it is severe, as reflected by the fact that he does 
have some interpersonal interactions, albeit limited to his 
wife of 28 years.  The veteran also demonstrates the ability 
to establish and maintain effective relationships, in the 
context of maintaining his work relationship with his 
employee and clients sufficiently to remain stable in his own 
business for almost 20 years.

With respect to the new rating criteria, it is note that the 
veteran is shown to have obsessive thoughts and ritualistic 
behavior.  Besides taking a great deal of time to get ready 
for work, the behavior is not otherwise shown to result in 
deficiencies in work or family relations and is not shown to 
affect his ability to "function independently, appropriately 
and effectively" such as is required for a 70 percent 
rating.  Although his well documented obsessive/compulsive 
behavior is obviously a relevant consideration in evaluating 
the extent of psychiatric disability, it is only one factor 
and may not be given decisive effect in determining the 
outcome of the appeal without regard to the other relevant 
factors specified in the law.  

To that end, the veteran has reported occasional passive 
suicidal thoughts, but has no specific plan and no history of 
suicidal attempts.  Although his history is also significant 
for recurrent panic attacks, the August 2002 VA examiner 
specifically noted that they had significantly improved due 
to the medication which controls or eliminates them.  The 
competent evidence of record also indicates that the veteran 
has some signs of impaired impulse control and issues with 
irritability and by his own testimony he has become so 
irritated that his assistant had to physically restrain him.  
However, on other occasions, as reported on VA examination in 
April 1998, he was able to refrain from acting upon it.  

The evidence does not show spatial disorientation - the 
substantial weight of the evidence shows that he is alert and 
oriented in all spheres, and does not neglect his personal 
appearance and hygiene - grooming has been acceptable.  
Although he may have some difficulty in adapting to stressful 
circumstances, this is more accurately described as 
disturbances in mood, namely depression and anxiety, as 
reflected in the criteria for 50 percent.  Further, the 
veteran also has generally shown a remarkable ability to cope 
with difficult circumstances, as a self-employed businessman.  

Another objective measurement of the severity of psychiatric 
debilitation is shown in the GAF scores recorded over the 
years, which have ranged from a low 50 to a high of 60.  
However, the level of impairment described by those scores 
has for the most part been no more than moderate to serious 
in degree, even taking into account the one area in which the 
veteran has been conspicuously dysfunctional, namely, the 
obsessive compulsive disorder.  Most, if not all, of the 
examiners who have assigned GAF Scale scores were fully aware 
of the veteran's obsessive/compulsive behavior but 
nevertheless assigned a GAF Scale score consistent with no 
more than moderate to serious overall psychiatric impairment.  

B.  Evaluation in excess of 70 percent

As noted above, the May 2004 VA examiner labeled the 
veteran's problems as serious symptoms or serious impairment 
of social, occupational functioning due to symptoms of 
dysthymic disorder and obsessive/compulsive disorder.  The 
examiner noted that the veteran appeared to suffer from 
significant psychiatric disorder manifested in some 
impairment of thought process and communication, obsessive 
thoughts and ritualistic behavior and daily panic attacks.  
Based on the examiner's assessment, and on all of the 
evidence of record, the RO concluded that a rating of 70 
percent is warranted, effective as of May 24, 2004, the date 
of the VA examination.  The Board agrees.  While the 
veteran's occupational and social impairment does not involve 
deficiencies in most areas due to symptoms of suicidal 
ideation and obsessional rituals, a 70 percent evaluation is 
warranted largely on the strength of the evidence that the 
veteran now reports daily panic attacks in addition to his 
other symptomatology.  

The Board further finds, however, that the veteran's 
psychiatric disability had not resulted in the manifestations 
contemplated for a 100 percent rating, as it was not shown 
that he was demonstrably unable to obtain or retain 
employment, nor did he have total occupational and social 
impairment due to such symptoms as - gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation, 
or own name.  Such manifestations were not noted in the 
outpatient treatment records, the VA examinations or the 
veteran's own contentions.  

Therefore, prior to May 24, 2004, the overall disability 
picture does not more nearly approximate the 70 percent 
criteria such as to warrant an increased rating, and since 
May 24, 2004, does not approach the symptomatology required 
for a 100 percent evaluation.  38 C.F.R. § 4.7 (2005).  

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claim, that doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1991).


ORDER

An evaluation in excess of 50 percent for service-connected 
dysthymic disorder prior to May 24, 2004, is denied. 

An evaluation in excess of 70 percent for service-connected 
dysthymic disorder with obsessive/compulsive disorder on and 
after May 24, 2004, is denied.




_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


